Citation Nr: 0945956	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1973 to March 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a psychiatric disorder, claimed as 
PTSD.  A timely appeal was noted from that decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record shows that the Veteran has been 
diagnosed with PTSD, and other psychiatric disorders, 
including bipolar affective disorder, obsessive-compulsive 
disorder, attention deficit disorder, and panic disorder.  On 
remand, a VA examination should be requested for the purpose 
of determining the nature of each of the Veteran's 
psychiatric disorders and whether they are related to 
service.  See Clemons v. Shinseki, No. 07-558 (Feb. 17, 2009) 
(holding that the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental 
health examination.  The claims folder 
and a copy of this remand should be 
provided to the examiner, and the 
examiner should note on his or her report 
that the claims folder has been received 
and reviewed.  


The examination report should include a 
detailed account of all other psychiatric 
pathology found to be present.  For each 
psychiatric disability found, the 
examiner should indicate whether there is 
a 50 percent probability or greater that 
it had its clinical onset in service or 
is otherwise related to active duty.  

With regard to the veteran's claimed 
personal trauma, specifically harassment 
by a fellow servicemember, described in 
the lay statements dated August 2004 and 
August 2006, the examiner should indicate 
whether any behavioral changes that 
occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.  The 
examiner should review the overall 
clinical record, including descriptions 
of pre-service trauma (sexual abuse by 
her cousin and brother at age 6 and 
physical abuse by her father; see May-
June 2002 private hospital report).  The 
claims folder and a copy of this remand 
must be provided to the examiner prior to 
the examination.

The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate. A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required. If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether the in-service 
personal trauma was sufficient to produce 
PTSD; and (2) whether it is at least as 
likely as not that there is a link 
between the current symptomatology and 
one or more of the in- service stressors 
found to be established by the record and 
found sufficient to produce PTSD by the 
examiner.  Further, the examiner is 
requested to provide detailed medical 
analysis and interpretation of the 
diagnoses found present on examination in 
light of all the evidence of record for 
the purpose of addressing whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incident suggests the occurrence of the 
alleged in-service stressor.

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
her representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
